Citation Nr: 1429283	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  10-25 531	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for degenerative changes of the lumbar spine.

2.  Entitlement to service connection for an aortic aneurysm.

3.  Entitlement to service connection for arteriosclerotic vascular disease.

4.  Entitlement to service connection for eczema.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from September 1942 to October 1943.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board notes that the issue of entitlement to service connection for eczema was previously before it in September 2012, at which time the claim was denied.  The Board also denied, among other things, an increased disability rating for depression.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court), which appeal the Court determined was limited to the issues of entitlement o service connection for eczema and to an increased rating for depression.  In a December 2013 Memorandum Decision, the Court affirmed the Board's decision insofar as it had denied a rating in excess of 30 percent for the Veteran's service-connected depressive disorder, but vacated that portion of the Board's decision that had denied service connection for eczema upon finding that the Board had relied upon an inadequate examination to deny the Veteran's claim.  The Court then remanded that matter for readjudication consistent with the Memorandum Decision.

In the March 2013 rating decision, the RO denied service connection for aortic aneurysm and arteriosclerotic vascular disease and determined that new and material evidence sufficient to reopen a previously denied claim of service connection for degenerative changes of the lumbar spine had not been presented.  The Veteran disagreed with the RO's denial of those claims and, following the issuance of a July 2013 statement of the case, timely filed a VA Form 9.  Thus, these issues are now also properly before the Board.  

The Board's September 2012 decision that restored a 50 percent rating for the Veteran's service-connected hearing loss was implemented by a rating decision issued in October 2012.  The 50 percent rating was assigned effective from March 15, 2008.  That same month, the Veteran indicated his disagreement with effective date assigned for the restoration of his 50 percent rating.  Notably, however, the Veteran has previously appealed the effective date assigned to his 50 percent rating, initially granted by the RO via a February 2009 rating decision.  In a January 2010 decision, the Board found that the an effective date prior to December 15, 2008, for the assignment of a 50 percent rating was not warranted.  To date, the RO does not appear to have addressed the Veteran's November 2012 filing and the Board does not have jurisdiction over it.  It is thus referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The decision below addresses whether new and material evidence has been submitted to reopen the previously denied claim of service connection for degenerative changes of the lumbar spine.  The remaining claims, as well as the underlying issue of entitlement to service connection for degenerative changes of the lumbar spine, are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  An unappealed rating decision in August 2007 denied service connection for degenerative changes of the lumbar spine.

2.  Since the August 2007 rating decision, the Veteran has submitted additional evidence with respect to the claim of service connection for degenerative changes of the lumbar spine which was not previously considered and which raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The August 2007 rating decision denying service connection for degenerative changes of the lumbar spine is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the claim of service connection for degenerative changes of the lumbar spine.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2007, the RO denied service connection for degenerative changes of the lumbar spine based on a lack of evidence demonstrating a relationship between the Veteran's low back pain and/or degenerative changes of the lumbar spine and his military service.  The Veteran did not appeal that decision and it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).  As a result of the finality of the August 2007 RO decision, a claim of service connection for degenerative changes of the lumbar spine may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 38 C.F.R. § 3.156 (2013).  Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans, supra.  Additionally, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id. at 118, 124 (Lance, J. concurring).

Since the August 2007 rating decision, additional evidence relevant to the low back claim has been received, to include the report of a February 2010 magnetic resonance imaging (MRI) study and treatment notes from March 2010 regarding his back pain and the fact that the Veteran had hyperesthesia and extreme sensitivity in his legs and walked with a limp.  In addition, a treatment note in September 2010 noted that the Veteran had long-term low back pain since at least the 1970s, when he sustained an injury at work.

The Board finds that the evidence received since the August 2007 rating decision not only triggers VA's duty to provide a medical examination, but raises a question as to whether the Veteran's disability of the lumbar spine may be related to a service-connected left knee disability.  Thus, the evidence constitutes new and material evidence and the claim shall be reopened and remanded for further development as set forth below.  38 C.F.R. § 3.156; see Shade, supra.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for degenerative changes of the lumbar spine is reopened; to that limited extent, the appeal is granted.


REMAND

In December 2012, the Veteran filed a claim of service connection for an aortic aneurysm and arteriosclerotic vascular disease.  The Veteran noted that these conditions had been diagnosed at the Lincoln Nebraska VA Medical Center (VAMC) and asked that the records be obtained.  The Veteran's Virtual VA file contains treatment records from the Lincoln VAMC, which records note a diagnosis of arteriosclerotic cardiovascular disease; however, none of the records show treatment for the condition, to include any records related to the diagnosis.  This suggests to the Board that there may be outstanding relevant records that must be obtained.  

The Board's decision to deny the Veteran's claim of service connection for eczema was vacated and remanded by the Court in December 2013.  The Court noted that a May 2009 VA examination report relied upon by the Board did not address the question of direct service connection.  A prior VA examination in May 2006 also appears inadequate in addressing that question.  Therefore, an additional evaluation is necessary on remand.

With respect to the Veteran's reopened claim of service connection for degenerative changes of the lumbar spine, the evidence of record suggests the possibility that the Veteran's low back disability may have been caused or aggravated by a service-connected left knee disability.  Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, the Board has determined that the low threshold of McLendon is met and a VA examination is warranted.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Obtain and associate with either the physical or virtual claims file all treatment records from the Lincoln Nebraska VA treatment center prior to January 2013 and any other outstanding VA treatment records from any facility.  Specifically of interest are any treatment records pertaining to the diagnosis of aortic aneurysm and/or arteriosclerotic vascular disease.

2.  Afford the Veteran an appropriate VA evaluation to determine whether it is at least as likely as not (probability 50 percent or greater) that his current skin disability, to include eczema, was incurred in military service.  The evaluator should address whether any of the Veteran's series of skin disabilities over the time since service, to include dermatitis and folliculitis, are connected to or the result of eczema in service, and the relationship, if any, between the various diagnoses.  

The evaluator should consider any statements by the Veteran regarding continuity of symptomatology and any relevant medical records contained in the claims file or virtual claims file.

The evaluator should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the evaluator for review.

3.  Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that his current low back disability was incurred in service.  

If not, the examiner should address whether the Veteran's low back disability was at least as likely as not (probability 50 percent or greater) caused or aggravated by his service connected left knee condition.  The examiner should distinguish between the service-connected left knee condition and any other disabilities of the knees which are not service-connected. 

The examiner should consider the Veteran's statements regarding continuity of symptomatology as well as any relevant records related to low back pain contained in the claims file or virtual claims file.

The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

4.  On completion of the foregoing, the claim should be adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


